Case 1:18-cv-02328-CMA-NYW Document 84 Filed 07/02/19 USDC Colorado Page 1 of1

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

FROM: 16179006 YW

TO: Clemons, Angela ey &

SUBJECT: NOTICE RE: Attorney Letters ey Ane, v4 &

DATE: 06/17/2019 09:32:01 AM S&S SOs oO
x, Y oe

, UNITED STATES DISTRICT COURT Ney Y q

. FOR THE DISTRICT OF COLORADO oN & C 19

; Oy,

Francis Schaeffer Cox, Vy

Plaintiff, SN ee

v. 4:18-cv-02328-CMA-NYW

Terry Dodd,

Maria Rensel,

Bill Rensel,

Richard Neff,

Defendants,

 

~ NOTICE RE: OBSTRUCTION OF ACCESS TO THE COURT AND/OR ASSISTANCE OF COUNSEL~

 

i, Francis Schaeffer Cox, herby state under penalty of perjury 28 USC 1746 that my Constitutionally-protected right of
access to the courts and to assistance of counsel is being obstructed by the private contractor, "CTU," which runs the 38-man
prison where | have been held for years.

| am aware of no rule or policy that allows them to do this. And | believe that none exists. But | am ware of my Constitutional
right to access the courts and to retain assistance of counsel at my own expense. | assert that this right of mine has been and
continues to be systematically violated during the pendency of the instant case, and that it has been over a much longer period
of time through a consistent pattern of practice.

Attached hereto are letters from attorneys from whom | have sought assistance and/or whom have attempted to contact me
only to be turned away by the prison. | most respectfully ask that pursuant to F. R. Civ. P. 201 the court take JUDICIAL NOTICE
of this statement a f these attorney letters, and preserve them for the record.

   
    

Signed: Date 6-17-19
Francis aeffer Cox
16179-006

PO Box 33

Terra Haute, IN 47808

wen en nena een ene nner n nnn nn enn nnn ne CERTIFICATE OF SERVICE
|, Francis Schaeffer Cox, certify that on the below date a copy of this notice and the attached attorney letters were sent to

the Clerk of Co as in this case, by first class US Mail, postage pre-paid.
Signed: “Date

Francis Schaeffer Cox
16179-006

 
